DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 8/11/2021, applicant has submitted an amendment filed 12/6/2021.
Claim(s) 1, 5, 6, 7, 9, 13, 14, 15, 18, 19, 20, has/have been amended.  
Response to Arguments
During a conversation with Applicant’s representative Adesh Bhargava on 1/18/2022, the examiner and Applicant’s representative agreed to proceed with a subsequent Office Action (in this case a Non-Final Office Action) instead of trying to put the application in condition for allowance via Examiner’s Amendment so that Applicant can have time to fully consider the remaining 112 issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

As per Claim 1:
Given the ambiguity issues in claim 3, it is not clear if “at least one perturbation” in line 9 of claim 1 refers to:
1. where every perturbed variant of the plurality of semantic segments includes a respective at least one perturbation (in which case “the at least one perturbation” in claim 3 is ambiguous)
OR
2. where every perturbed variant of the plurality of semantic segments includes the same at least one perturbation (no ambiguity for claim 3 but this may not be what applicant intended to claim).
“the perturbability of the natural dialogue system” in the 4th to last line of claim 1 and in the 6th to last line of claim 1 is ambiguous, because, as amended, “determine, for each semantic segment of the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, a perturbability of the natural dialogue system” in lines 20-22 of claim 1 requires one perturbability per semantic segment of the plurality of semantic segments.  Therefore, there are a plurality of perturbabilities and it is not clear which one “the perturbability of the natural dialogue system” in the 4th to last line of claim 1 and in the 6th to last line of claim 1 is supposed to refer to.
th to last line to the 5th to last line of claim 1 and “based on a determination that the perturbability of the natural dialogue system is greater than the specified perturbability threshold, utilize a training corpus that includes a failed response to at least one perturbed variant corresponding to at least one semantic segment of the plurality of semantic segments to train the natural dialogue system” in the last 4 lines of claim 1 unclear, because it is not clear if:
1. there is one perturbability determined per semantic segment (as currently recited), and where, for each semantic segment of the plurality of semantic segments whose corresponding perturbability exceeds the threshold, a failed response to the perturbed variant corresponding to the semantic segment is used to train the natural dialogue system.
OR
2.  one perturbability is determined based on all of the semantic similarities determined (one semantic similarity per semantic segment), and then, based on the one perturbability exceeding a threshold, a training corpus that includes a failed response to at least one perturbed variant corresponding to at least one semantic segment of the plurality of semantic segments is utilized to train the natural dialogue system

Under interpretation 1:
“the perturbability of the natural dialogue system” in the 6th to last line of claim 1 is ambiguous (each segment has a respective perturbability).
“the perturbability of the natural dialogue system” in the 4th to last line of claim 1 is ambiguous (each segment has a respective perturbability).

As per Claim 3: 
“the at least one perturbation” in line 1 of claim 3 is ambiguous if “at least one perturbation” in line 9 of claim 1 refers to a respective “at least one perturbation”.  Put another way, unless the same “at least one perturbation” is included every perturbed variant for every semantic segment, there is more than one “at least one perturbation” (i.e. one “at least one perturbation” per semantic segment) and it is not clear which one “the at least one perturbation” in line 1 of claim 3 is supposed to refer to.

As per Claim 5:
“the updated response” in line 5 of claim 5 is ambiguous, even with the amendment to claim 5, because “the updated response” in line 5 of claim 5 can still also 
“the determination of the perturbability of the natural dialogue system” in line 6 of claim 5 is ambiguous if, in claim 1, “determine, for each semantic segment of the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, a perturbability of the natural dialogue system” in lines 20-22 of claim 1 refers to where one perturbability is determined for every semantic segment (not where there is one perturbability determined based on every segment’s semantic similarity).  More specifically, if each semantic segment has its own perturbability, then each segment also has its own determination of its perturbability, and it is not clear which segment’s determination of a perturbability is “the determination of the perturbability of the natural dialogue system” in line 6 of claim 5.
“at least one updated response that includes a semantic similarity between the original response and the updated response that is greater than a specified semantic similarity threshold” in lines 3-5 of claim 5 has unusual phrasing, at least because semantic similarity is typically a characteristic of something, and not a component of something.  Applicant appears to have intended to claim where, for each semantic segment of the plurality of semantic segments, at least one updated response each has a respective similarity to the original response which is greater than the threshold, but the semantic similarity is claimed as included in “at least one updated response” which means the semantic similarity is a component of the at least one updated response (i.e. the semantic similarity is something that forms a response, and is not a characteristic of the response).  
the updated response” (i.e. every one of the plural “at least one updated response” includes the same similarity between the same original response and the same updated response).
“the semantic similarity between the original response and the updated response that is greater than the specified semantic similarity threshold” includes the same issues as discussed in the previous 2 paragraphs.

As per Claim 6:
“the at least one perturbation of the specified type” (last 2 lines of claim 6) lacks antecedent basis.  Line 3 of claim 6 recites “determine a perturbability of a specified type” (not “at least one perturbation”) and line 9 of claim 1 recites “at least one perturbation” in “generate, for each semantic segment of the plurality of semantic segments, a perturbed variant that includes at least one perturbation” (none of the “at least one perturbation” is of the specified type)

As per Claim 7: 
Lines 2-5 of claim 7 include the same issues as lines 20-22 of claim 1.
Under interpretation 1 in the 112 rejection of claim 1, “the perturbability of the natural dialogue system” in lines 4-5 of claim 7 is ambiguous (each segment has a respective perturbability in lines 20-22 of claim 1 and it is not clear which segment’s 
“determine, for each semantic segment of the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, the perturbability of the natural dialogue system” in lines 2-5 of claim 7 includes the same issue as “determine, for each semantic segment of the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, a perturbability of the natural dialogue system” in lines 20-22 of claim 1 (see 112 rejection of claim 1, above, i.e. it is not clear if this limitation is supposed to claim where there is one perturbability per segment or is supposed to claim that there is one perturbability based on all semantic similarities of the plurality of segments).
“the at least one perturbation” in line 6 of claim 7 is ambiguous (same issue as discussed in the 112 rejection of claim 3, above).
“the perturbabilities of the specified types” in the last line of claim 7 is ambiguous when “at least one perturbation” refers to multiple perturbations (there is one set of “perturbabilities of specified types” per perturbation, and it is not clear which perturbation’s “perturbabilities of specified types” is the one that “the perturbabilities of the specified types” in the last line of claim 7 is supposed to refer to)

	As per Claim 8:
	“at least one perturbation” in line 6 of claim 8 has the same issue as “at least one perturbation” in line 9 of claim 1 (see 112 rejection of claim 1, above).
per segment or one perturbability based on all semantic similarities of all segments), and based on lines 8-10 of claim 9 which suggests determining one perturbability per segment (since it is unusual to determine the same perturbability for every segment based on different semantic similarities for different semantic segments), it is also not clear if the last 3 lines of claim 8 is supposed to claim what it currently claims (one perturbability based on every semantic segment’s updated response, not where each semantic segment has a respective perturbability).

	As per Claim 9:
	Lines 1-3 of claim 9 include the same issues as discussed in last paragraph of the 112 rejection of claim 8, above.
	Lines 8-10 of claim 9 include the same issues as lines 20-22 of claim 1 (see 112 rejection of claim 1, above).  
	“the perturbability of the natural dialogue system” in the 6th to last line of claim 9 is ambiguous (each segment has a respective perturbability).
“the perturbability of the natural dialogue system” in the 4th to last line of claim 9 is ambiguous (each segment has a respective perturbability).

	Claim 11 includes the issues of claim 3.
	Claim 13 includes the issues of claim 5.
	Claim 14 includes the issues of claim 6.


	As per Claim 16:
	“at least one perturbation” in line 6 of claim 16 has the same issue as “at least one perturbation” in line 9 of claim 1 (see 112 rejection of claim 1, above).
	While there is nothing linguistically wrong with the last 2 lines of claim 16, given the two possible interpretations of the last limitation of claim 8 and lines 20-22 of claim 1 (one perturbability per segment, or one perturbability based on all semantic similarities/updated responses of all segments), and given that lines 9-11 of claim 18 suggests determining one perturbability per segment (since it is unusual to determine the same perturbability for every segment based on different semantic similarities for different semantic segments), it is also not clear if the last 2 lines of claim 16 is supposed to claim what it currently claims (one perturbability based on every semantic segment’s perturbed variant, not where each semantic segment has a respective perturbability)  

	As per Claim 17:
	Lines 2-4 of claim 17 include the same issues as discussed in last paragraph of the 112 rejection of claim 16, above.
	The last 2 lines of claim 17 include the same issues as the last 3 lines of claim 8 (see last paragraph of the 112 rejection of claim 8, above).  
	
	As per Claim 18:

	Lines 9-11 of claim 18 include the same issues as lines 20-22 of claim 1 (see 112 rejection of claim 1, above).
“the perturbability of the natural dialogue system” in the 6th to last line of claim 18 is ambiguous (each segment has a respective perturbability).
“the perturbability of the natural dialogue system” in the 4th to last line of claim 18 is ambiguous (each segment has a respective perturbability).

Claim 19 includes the same issues as claim 6.

Claim 20 includes the same issues as claim 7.
Additionally, claim 20 recites “the natural dialogue” in line 4 which lacks antecedent basis (Applicant presumably meant to claim “the natural dialogue system”).

The dependent claims include the issues of their respective parent claims.

Claim Interpretation
	The elements of claim 1 are not interpreted as invoking 112(f) because they are recited as being “execute by at least one hardware processor”, and are thus interpreted as program code.

In claims 17-18, and 20, “the machine readable instructions to determine…” (line 2 of each of claims 17-18 and 20) is interpreted as having implicit antecedent basis (because in claim 16, in order for instructions to cause processor[s] to perform the claims steps, those instructions naturally must include, for each step, respective program code that is configured to cause the processor[s] to perform a respective step)
Allowable Subject Matter
Claims 1, 8, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-15, 17-20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

As per Claim(s) 16 (and similarly claims 1 and 8 which are narrower than claim 16, the prior art of record does not teach or suggest the combination of all limitations in including (i.e. in combination with the remaining limitations in claim[s] 16) identify a plurality of semantic segments for conversation data for a natural dialogue system; generate, for each semantic segment of the plurality of semantic segments, a perturbed variant that includes at least one perturbation; and determine, based on the perturbed variant for each semantic segment of the plurality of semantic segments, a perturbability of the natural dialogue system.
	The prior art suggests:
I. determining robustness/perturbability of a system (particularly a parser) based on how similar a parser’s output for a well-formed sentence is to the parser’s output for a “problematic sentence” (where a sentence can be interpreted as a “semantic segment”).
	Homa B. Hashemi and Rebecca Hwa. 2016. An evaluation of parser robustness for ungrammatical sentences. In Proceedings of the 2016 Conference on Empirical Methods in Natural Language Processing. Association for Computational Linguistics, Austin, Texas, pages 1765–1774 teaches “For the purpose of robustness evaluation, we take the automatically produced parse tree of a well-formed sentence as “gold-standard” and compare the parser output for the corresponding problematic sentence against it. Even if the “gold-standard” is not perfectly correct in absolute terms, it represents the norm from which parse trees of problematic sentences diverge: if a parser were robust against ungrammatical sentences, its output for these sentences should be similar to its output for the well-formed ones” (Section 3, first paragraph).  This reference suggests evaluating robustness (a form of “determining perturbability”) based on the output “response” of a specifically describe where the problematic sentences were generated by perturbing the well-formed sentences (See Section 4 which describes where parser robustness is evaluated over two datasets that contain ungrammatical sentences [writings of English-as-a-Second language learners and machine translation outputs] and where the datasets have “corresponding correct sentences…available [or easily reconstructed], which indicates that the correct/well-formed sentences are derived from ungrammatical sentences [not the other way around, as claimed]).  In the independent claims of this application, the perturbations are applied to “a plurality of semantic segments for conversation data for a natural dialogue system” (which appear to be the output of a parser, and not the input to a parser), and the perturbability being evaluated is perturbability of the natural dialogue system.
II. generating negative examples from positive examples.
	2003/0120481 teaches predicting negative examples from positive examples (paragraph 2)
	Heung-Seon Oh, Jong-Beom Kim, and Sung-Hyon Myaeng. 2011. Extracting targets and attributes of medical findings from radiology reports in a mixture of languages. In Proceedings of the 2nd ACM Conference on Bioinformatics, Computational Biology and Biomedicine (BCB '11). Association for Computing Machinery, New York, NY, USA, 550–552. DOI:https://doi.org/10.1145/2147805.2147897 teaches automatically generating 
III. Perturbing dialog/conversation.
2019/0377795 teaches “As another example, suppose a classifier is trained to determine if and when a conversation between a user and a chatbot should be escalated. An escalation occurs when the user is transferred to a human representative because the conversation between the user and the chatbot is failing to progress. In this case, the conversation can be perturbed to determine the importances of user turns in the conversation, instead of, e.g., sentences. Another interesting feature of conversational data is the presence of repetitions in user text. If a user repeats his request multiple times in a conversation, the chances for escalation should intuitively increase as the conversation is obviously not progressing. Thus, each repeated turn should increase in importance. However, if the visualization scheme treats each sample as independent, this information will be lost. Therefore, a visualization method that will highlight the samples most influential to the model in sequential data as well as not assuming independence of samples is desirable” (paragraph 18).  This reference appears to perturb a conversation by removing turns (paragraph 25) and does not appear to perturb each of a plurality of semantic segments.
2021/0174798 (provisional 62/945792 precedes effective date of this application by 10 days) teaches “In addition, one goal of DST module 110 is the robustness to a small perturbation of input dialogue history, e.g., a slight change in wording of the input would not significantly alter the dialogue and any system action resulted from the dialogue. Embodiments described herein further provide a mechanism 
IV. determining trustworthiness of a conversation system/chatbot.
2021/0097085 teaches “A first conversation system used in testing is "Eliza" which is a well-studied general conversation system created in the 1960s to model a patient's interaction with a Rogerian therapist. It uses cues from the user's input to generate a response using pre-canned (e.g., stored or predetermined) rules without deeper understanding of the text, or the context of the conversation. Since Eliza uses pattern recognition on the user's input, it can be easily manipulated via such text to become abusive (AL) and exhibit bias (B). Since the chatbot uses input text and scripted rules to create its response, it preserves the conversation style of the input, thus behaving well in terms of language complexity (CC). Finally, since it retains no context of a conversation, two users giving the same inputs will get the same response, leading to no information leakage (IL). The output of the rating method for an Eliza implementation will be an aggregated trustworthiness score (L, M or H) and an explanation of how it was calculated from raw issue scores. Since this chatbot can be configured with alternative users, the system can check the chatbot for rating sensitivity and include the result in the output” (paragraph 48).  This reference does not appear to describe determining trustworthiness of a chatbot/conversation system based on altered/perturbed/permuted/distorted semantic segments.
V. robustness against variety of user utterances and variety of user intents.
2019/0130904 teaches “This example implementation shows an alternative NLU algorithm which can not only understand a user utterance that intends predefined dialog 

Upon further search and consideration (in response to the amendment filed 12/6/2021):
2017/0329873 teaches “The basic idea behind row adjustment derives from the observation that two queries in an attack pair must differ by a single user, the victim. Given this, row adjustment actively tests modifications of a given query to see if those modifications result in a small difference between the original query's answer and the modified query's answer. If the difference is small, then the rows that constitute the difference are adjusted so as to remove the difference between the original query and the modified query” (paragraph 57).  This reference does not appear to use the difference between an original query’s answer and a modified query’s answer to determine perturbability of a natural dialogue system.  This reference appears to be directed to identifying difference attacks and producing perturbed answers to prevent information about individuals from being inferred.
2020/0183962 teaches “wherein analyzing answers comprises: determining how a confidence of an answer to the original question compares to confidences of answers to the altered questions” (claim 5).  Figure 1 depicts swapping an object of an original question with concept terms and submitting to QA service, then analyzing results and proactively identifying answer gaps/inconsistencies between concepts.  Paragraph 23 describes different medications being swapped and “net results of how well a system is 
2019/0073598 teaches “The method may also comprise eliminating an inappropriate (i.e., poor or inadequate) response of a cognitive engine by assessing the response in terms of self-consistency, by provoking the same or similar answer to slightly modified questions, relevancy, and coverage, by reformulating the query in different ways and comparing related partial responses” (paragraph 28) and “The self-consistency may be given if responses to slightly modified queries may result in the same response. Also, a predefined threshold may be applicable. If a comparison value of the responses stays below a predefined threshold value, the responses are determined as having self-consistency” (paragraph 29).  This reference appears to use self-consistency to eliminate responses.  Paragraph 25 describes where the information about corpus gaps are used to fill in the gaps using techniques familiar to those having ordinary skill in the art.
6584346 teaches comparing physiological response to each changed sound output to previously sensed physiological responses (claims 1 and 7).  This reference’s comparison is used to select muffler configurations.
8990778 teaches “For example, subsequent to a change in the candidate version 114, the dashboard service 118 may request that the shadow proxy service 112 replay the shadow requests 124 that resulted in unacceptable differences between the candidate responses 134 and authority responses 136 to the changed candidate version 114, and in some implementations, to the authority version 116 as well. Once .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EY 1/25/2022
/ERIC YEN/Primary Examiner, Art Unit 2658